                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON

 1
                                                              May 01, 2019
                                                                  SEAN F. MCAVOY, CLERK
 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5                       EASTERN DISTRICT OF WASHINGTON
 6     STACIE MAY N.,
 7              Plaintiff,                         No. 1:18-CV-03146-RHW
 8              v.
                                                   ORDER GRANTING PARTIES’
 9     COMMISSIONER OF SOCIAL                      STIPULATED MOTION FOR
       SECURITY,                                   REMAND
10
                Defendant.
11
           Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 18.
12
     This case has a lengthy history. In May 2012, Plaintiff filed an application for
13
     Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C §
14
     401-434, and an application for Supplemental Security Income under Title XVI of
15
     the Act, 42 U.S.C §1381-1383F. AR 12, 249, 258. In 2015, the Commissioner of
16
     Social Security denied Plaintiff’s applications. AR 1-3, 9-24. Plaintiff sought
17
     judicial review of the Commissioner’s decision. AR 1171-1173. This Court found
18
     that the administrative law judge (ALJ) improperly rejected the opinion testimony
19
     of Mary Pellicer, M.D. AR 1185-86. The Court remanded for the ALJ to credit Dr.
20
     Pellicer’s opinion and include the functional limitations set forth in her report. AR


      ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~1
 1   1193. The Court instructed the ALJ to recalculate Plaintiff’s residual functional

 2   capacity and then in light of this recalculation, determine if other jobs existed in

 3   significant numbers in the national economy that Plaintiff could perform. AR 1193.

 4         On remand, the ALJ held another hearing and stated that he had incorporated

 5   the restrictions from Dr. Pellicer’s report into the residual functional capacity. AR

 6   1088, 1095. Despite the stated incorporation of these additional limitations, the

 7   ALJ concluded that jobs existed in significant numbers in the national economy

 8   that Plaintiff could perform. AR 1098. Accordingly, the ALJ again concluded that

 9   Plaintiff was not disabled within the meaning of the Social Security Act and

10   therefore that she was not entitled to Disability Insurance Benefits or Supplemental

11   Security Income. AR 1100.

12         Plaintiff then brought this action, again seeking judicial review of the

13   Commissioner’s decision. ECF No. 3. The parties now jointly move the Court to

14   reverse and remand for further administrative proceedings. ECF No. 18. Based on

15   the agreement of the parties and the record, the Court finds good cause to GRANT

16   their motion.

17         The Commissioner’s decision to deny Plaintiff’s applications for Social

18   Security benefits is REVERSED and REMANDED for further proceedings

19   pursuant to sentence four of 42 U.S.C. § 405(g). As this case was previously

20



      ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~2
 1   remanded to the same ALJ, the Appeals Council will direct that, upon

 2   remand, this case be assigned to another ALJ. ECF No. 18 at 2.

 3           On remand, the new ALJ will: (1) adopt the limitations in Dr. Pellicer’s

 4   medical opinion and provide rationale for how the residual functional capacity

 5   accounts for each limitation; (2) reconsider Plaintiff’s subjective complaints; (3)

 6   reassess the other opinion evidence;(4) reconsider Plaintiff’s residual functional

 7   capacity; (5) obtain vocational expert evidence; (6) offer Plaintiff a supplemental

 8   hearing; and (7) issue a new decision. Id. at 1-2.

 9            Accordingly, IT IS HEREBY ORDERED:

10      1.    The parties’ Stipulated Motion for Remand, ECF No. 18, is GRANTED.

11      2.    The Commissioner’s decision is REVERSED and this matter is

12   REMANDED for further administrative proceedings consistent with this order.

13      3. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is now moot.

14      4. The District Court Executive shall enter judgment for the Plaintiff and

15   against Defendant.

16           IT IS SO ORDERED. The District Court Executive is directed to enter this

17   Order, forward copies to counsel, and close the file.

18                 DATED this 1st day of May, 2019.

19                                    s/Robert H. Whaley
                                   ROBERT H. WHALEY
20                            Senior United States District Judge



      ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~3
